886 F.2d 330
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Robert MARTIN, Plaintiff-Appellant,v.CITY OF RITTMAN, OHIO, Bodager Real Estate, Larry Boggs,Chief, Lori L. Murray, Debbie Scaffidi, John Doe,Defendants-Appellees.
Nos. 88-3814, 88-3835 and 88-3873.
United States Court of Appeals, Sixth Circuit.
Sept. 27, 1989.

1
Before DAVID A. NELSON and RYAN, Circuit Judges, and MEREDITH, District Judge.*

ORDER

2
These cases have been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Plaintiff filed a civil rights complaint alleging that defendants conspired to bring false charges against him and give false testimony against him because he was an indigent white male veteran.  Defendants allegedly sought to banish him from his residence and community, to deny him social intercourse, and to incite public hatred against him.  On July 21, 1988, the district court granted summary judgment for the Bodager Agency, Chief Boggs and the City of Rittman, and sua sponte dismissed the claims against Murray and Scaffidi.  Reconsideration was sought and denied by rulings filed August 8, 1988, and August 17, 1988.  Plaintiff appealed the July 21, 1988, decision on August 25, 1988 (appeal no. 88-3814).  On September 6, 1988, plaintiff filed a notice of appeal from July 21, 1988, decision and the August 8 and 17 rulings (appeal no. 88-3835).  On September 12, 1988, plaintiff filed a notice of appeal from the July 21, 1988 decision and the August 8 ruling denying reconsideration (appeal no. 88-3873).


4
Summary judgment is proper if the documents submitted to the court "show that there is no genuine issue as to any material fact and that the moving party is entitled to a judgment as a matter of law."    Canderm Pharmacal, Ltd. v. Elder Pharmaceuticals, Inc., 862 F.2d 597, 601 (6th Cir.1988);  Berlin v. Michigan Bell Tele.  Co., 858 F.2d 1154, 1161 (6th Cir.1988).  Under this standard, we conclude that the district court properly dismissed plaintiff's suit as to all parties.


5
Essentially for the reasons stated in the July 21, 1988, memorandum opinion of the district court, it is ORDERED that the judgment of the district court is affirmed Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Ronald E. Meredith, U.S. District Judge for the Western District of Kentucky, sitting by designation